UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 08-2322



In Re:   FELIX ORIAKHI,

                Petitioner.




                 On Petition for Writ of Mandamus.
                       (1:90-cr-00072-PJM-12)


Submitted:   March 17, 2009                 Decided:   March 19, 2009


Before TRAXLER, KING, and AGEE, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Felix Oriakhi, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Felix Oriakhi petitions for a writ of mandamus seeking

an   order   directing       the    district      court    to    release      him.     We

conclude that Oriakhi is not entitled to mandamus relief.

             Mandamus relief is available only when the petitioner

has a clear right to the relief sought.                   In re First Fed. Sav. &

Loan   Ass’n,     860    F.2d      135,   138     (4th    Cir.   1988).        Further,

mandamus     is   a     drastic     remedy       and   should    only    be    used    in

extraordinary circumstances.              Kerr v. United States Dist. Court,

426 U.S. 394, 402 (1976); In re Beard, 811 F.2d 818, 826 (4th

Cir. 1987).

             The relief sought by Oriakhi is not available by way

of mandamus.        Accordingly, although we grant leave to proceed in

forma pauperis, we deny the petition for writ of mandamus.                              We

dispense     with     oral      argument     because      the    facts     and       legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                    PETITION DENIED




                                             2